Case 19-16860-mdc   Doc 65   Filed 09/09/20 Entered 09/09/20 13:46:43   Desc Main
                             Document Page 1 of 3
Case 19-16860-mdc   Doc 65   Filed 09/09/20 Entered 09/09/20 13:46:43   Desc Main
                             Document Page 2 of 3
Case 19-16860-mdc   Doc 65     Filed 09/09/20 Entered 09/09/20 13:46:43   Desc Main
                               Document Page 3 of 3




                         9th           September




                                      ______________________________
                                      MAGDELINE D. COLEMAN
                                      CHIEF U.S. BANKRUPTCY JUDGE
